DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed on 04/28/2022 has been entered.  Claims 1-5 and 11-20 are pending.  Claims 6-10 have been cancelled without prejudice.  Claims 13-20 are newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 11-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hausler et al. (Hausler), US Patent Application Publication No. US 2016/0315995 A1.

As to independent claim 1, Hausler discloses a method for inserting information into an online document, comprising: 
receiving content information at a first area of a current document, the content information comprising a trigger character and/or a retrieval character (Figure 3 and paragraphs [0049]-[0050]: a text field 302 allows a user to enter a message (document), the message includes trigger character such as “#” sign and “Pitch Deck” as retrieval character); 
generating, in response to the trigger character, a content display interface at a second area of the current document (paragraphs [0050], [0072]: the characters that follow the trigger character can be processed and used to search different sources for potential target electronic resources 308a-b and then present the target electronic resources in an interface above the location of the trigger character); 
generating, in response to the retrieval character, a content information entry at the content display interface, the content information entry comprising a contact, a document or a group (paragraph [0051]: the characters that follow the trigger character can be processed and used to search different sources for potential target electronic resources 308a-b (content information entry) and then present the target electronic resources in an interface above the location of the trigger character); and 
displaying, in response to an operation on the content information entry, a link of the content information entry at the first area of the current document (paragraph [0052]: when one of the target electronic resources (content information entry) is selected, the communication platform may replace one or more characters in the message that were previously entered by the user and the communication platform may insert a link to the selected electronic resource into the message).

As to dependent claim 2, Hausler discloses wherein said generating the content information entry at the content display interface comprises: 
displaying a user name of the contact at the content display interface; and/or 
displaying the document and a name of the document at the content display interface (Figure 3 and paragraph [0051]); and/or 
displaying a group name card of the group at the content display interface.

As to dependent claim 3, Hausler discloses wherein said displaying, in response to the operation on the content information entry, the link of the content information entry at the first area of the current document comprises: displaying, in response to the operation on the contact, the document or the group, a link of the contact, the document or the group at the first area of the current document in accordance with a receiving order of the trigger character and the retrieval character (paragraphs [0059]-[0060]). 

As to dependent claim 4, Hausler discloses further comprising: displaying a user name card of the contact in response to a click operation on the link of the contact in the content information entry; and/or 
jumping onto the document in response to a click operation on the link of the document in the content information entry (Figure 3 and paragraphs [0051]-[0052]); and/or 
jumping onto the group in a communication application in response to a click operation on the link of the group in the content information entry.

As to dependent claim 5, Hausler discloses further comprising, prior to said jumping onto the document or prior to said jumping onto the group in the communication application: acquiring a current user right corresponding to the current document; and determining whether to jump based on the current user right (paragraphs [0064], [0081]).

Claims (11, 13-16) and (12, 17-20) are device and storage medium claim sets, respectively, that contain similar limitations of claims 1-5.  Therefore, claims (11, 13-16) and (12, 17-20) are rejected under the same rationale.


Response to Amendment
	In the Remarks, Applicant argued in substance that
Hausler does not disclose “generating, in response to the trigger character, a content display interface at a second area of the current document” and “generating, in response to the retrieval character, a content information entry at the content display interface”.
In reply to this argument, Hausler discloses in paragraph [0050]: a user can enter an identity character as an at-sign @ (trigger character) to tag one or more other users, and the communication platform could display a list of users upon recognizing the identity character (trigger character).  Hausler also discloses in paragraph [0060] and Figure 6 that a search browser 600 can be displayed when a user indicates a desire to reference an electronic resource by typing a trigger character into message interface.  Hausler further discloses the search browser 600 is configured to depict a selection indication 608 that identifies which of the electronic resources displayed by the search browser are currently selected. Thus, the display a list of users upon recognizing the identify character (trigger character) must be displayed in an interface separate from the area that the user enters the identity character.  In addition, Hausler discloses in paragraphs [0050]-[0051]: the characters that follow the trigger character can be processed and used to search different sources for potential target electronic resources 308a-b (content information entry) and then present the target electronic resources in an interface above the location of the trigger character.  Thus, Hausler discloses generating, in response to the retrieval character, a content information entry at the content display interface.
	
Conclusion
THIS ACTION IS MADE FINAL.   Applicant is reminded of the extension of time policy as set forth in 37CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU T NGUYEN whose telephone number is (571) 272-4092.  The examiner can normally be reached on 8:30 am – 5:30 pm Mon-Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Cesar Paula, can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  On July 15, 2005, the Central Facsimile (FAX) Number will change from 703-872-9306 to 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CHAU T NGUYEN/Primary Examiner, Art Unit 2177